In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals (1), as limited by his brief, from so much of an ex parte order of the Family Court, Nassau County (Marks, J.), dated July 10, 2003, as directed him to pay the wife the sum of $5,000 as an attorney’s fee, and (2), by permission, from an order of commitment of the same court dated September 15, 2003.
Ordered that the appeal from the order dated July 10, 2003, is dismissed, without costs or disbursements, as no appeal lies from an ex parte order (see Bailen v Jones, 102 AD2d 859 [1984]); and it is further,
Ordered that the appeal from the order dated September 15, 2003, is dismissed as academic, without costs or disbursements.
*437Subsequent settlement of the issues raised on appeal has rendered the appeal from the order dated September 15, 2003, academic. Altman, J.P., Florio, Luciano and Mastro, JJ., concur.